UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7499



SAMUEL PARKER,

                                             Plaintiff - Appellant,

          versus

C. E. DAVIS, Warden; LORETTA HOUSE, L.P.N.;
DR. SHELTON; J. G. BRUGES; J. D. NETHERLAND,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-866)


Submitted:   December 19, 1996            Decided:   January 6, 1997


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Samuel Parker, Appellant Pro Se. William W. Muse, Assistant Attor-
ney General, Richmond, Virginia; David Ernest Boelzner, Michael
Lawrence Goodman, WRIGHT, ROBINSON, OSTHIMER & TATUM, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the magistrate judge's order denying relief

on his 42 U.S.C. § 1983 (1994) complaint.* We have reviewed the
record and the magistrate judge's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the magistrate

judge. Parker v. Davis, No. CA-95-866 (E.D. Va. Sept. 16, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




    *
      The parties consented to proceed before a magistrate judge
pursuant to 28 U.S.C. § 636(c) (1994).

                                2